          Case 3:21-cv-00385-LL Document 7 Filed 04/12/21 PageID.21 Page 1 of 3



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   DARRIN S.,                                           Case No.: 21cv0385-LL
12                                       Plaintiff,
                                                          ORDER GRANTING MOTION TO
13   v.                                                   PROCEED IN FORMA PAUPERIS
14   ANDREW M. SAUL, Commissioner of
                                                          [ECF No. 7]
     Social Security,
15
                                       Defendant.
16
17
18          On March 4, 2021, Plaintiff filed a motion for leave to proceed in forma pauperis.
19   ECF No. 2. In this action, Plaintiff is seeking review and reversal of the final decision of
20   the Commissioner of Social Security (“Commissioner”) that denied Plaintiff’s claim for
21   disability benefits. ECF No. 1. All parties instituting any civil action, suit, or proceeding in
22   a district court of the United States, except an application for writ of habeas corpus, must
23   pay a filing fee of $400. See 28 U.S.C. § 1914(a). An action may proceed despite a
24   plaintiff’s failure to prepay the entire fee only if she is granted leave to proceed in forma
25   pauperis pursuant to 28 U.S.C. § 1915(a). See Rodriguez v. Cook, 169 F.3d 1176, 1177
26   (9th Cir. 1999). A federal court may authorize the commencement of an action without the
27   prepayment of fees if the party submits an affidavit, including a statement of assets,
28   showing that she is unable to pay the required filing fee. 28 U.S.C. § 1915(a). Here, Plaintiff

                                                      1
                                                                                           19cv705-LL
         Case 3:21-cv-00385-LL Document 7 Filed 04/12/21 PageID.22 Page 2 of 3



1    submitted an affidavit indicating that he does not have a source of income and his girlfriend
2    “pays for everything.” ECF No. 2 at 1, 5. Plaintiff is unemployed, does not have a bank
3    account, and his only asset is a Ford Taurus. Id. at 1-3. Plaintiff does not list any debt or
4    monthly expenses. Id. at 4-5. Based on Plaintiff’s lack of income, the Court concludes that
5    Plaintiff’s application demonstrates he is unable to pay the requisite fees and costs.
6    Accordingly, the Court GRANTS Plaintiff’s motion to proceed in forma pauperis.
7          The Court must screen every civil action brought pursuant to 28 U.S.C. § 1915(a)
8    and dismiss any case it finds “frivolous or malicious,” “fails to state a claim on which relief
9    may be granted,” or “seeks monetary relief against a defendant who is immune from relief.”
10   28 U.S.C. § 1915(e)(2); see also Calhoun v. Stahl, 254 F.3d 845 (9th Cir. 2001) (“[T]he
11   provisions of 28 U.S.C. § 1915(e)(2)(B) are not limited to prisoners.”); Lopez v. Smith,
12   203 F.3d 1122, 1127 (9th Cir. 2000) (en banc) (noting that “section 1915(e) not only
13   permits but requires a district court to dismiss an in forma pauperis complaint that fails to
14   state a claim”).
15         All complaints must contain a “short and plain statement of the claim showing that
16   the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not
17   required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere
18   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
19   (citation omitted). In Social Security appeals, judges in this circuit have found that a
20   complaint challenging the denial of benefits must contain the following basic requirements
21   to satisfy the Court’s screening:
22         First, the plaintiff must establish that he has exhausted her administrative
           remedies pursuant to 42 U.S.C. § 405(g), and that the civil action was
23
           commenced within sixty days after notice of a final decision. Second, the
24         complaint must indicate the judicial district in which the plaintiff resides.
           Third, the complaint must state the nature of the plaintiff's disability and when
25
           the plaintiff claims she became disabled. Fourth, the complaint must contain
26         a plain, short, and concise statement identifying the nature of the plaintiff's
           disagreement with the determination made by the Social Security
27
           Administration and show that the plaintiff is entitled to relief.
28

                                                     2
                                                                                            19cv705-LL
         Case 3:21-cv-00385-LL Document 7 Filed 04/12/21 PageID.23 Page 3 of 3



1    Montoya v. Colvin, No. 216CV00454RFBNJK, 2016 WL 890922, at *2 (D. Nev. Mar. 8,
2    2016).
3          Here, Plaintiff appeals the Commissioner’s decision denying Plaintiff’s claim for
4    disability benefits. ECF No. 1. However, Plaintiff fails to state the nature of his disability
5    and when he became disabled, stating only that “at all times relevant to his action” Plaintiff
6    has been disabled “as that term is defined in the Social Security Act.” Id. at 2. As set forth
7    above, this omission renders the complaint insufficient to survive the sua sponte screening
8    required by 28 U.S.C. § 1915(e)(2). Accordingly, the Court DISMISSES WITHOUT
9    PREJUDICE Plaintiff’s complaint. Plaintiff MAY FILE an amended complaint on or
10   before May 12, 2021. Should Plaintiff fail to file an amended complaint within the time
11   provided, the Court may enter a final order dismissing this civil action with prejudice.
12         IT IS SO ORDERED.
13   Dated: April 12, 2021
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   3
                                                                                         19cv705-LL
